                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

STEPHEN DIXON COKER, JR.,                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )
                                               )
INSTANT CHECKMATE, LLC, et al.,                )      CIV. ACT. NO. 1:19-cv-736-TFM-B
                                               )
       Defendants.                             )

                                              ORDER

       On October 31, 2019, Defendants filed a Motion to Compel Arbitration and Stay or Dismiss

Proceedings and an Alternative Motion to Dismiss. Docs. 10 and 11. In response, Plaintiff filed a

Notice of Cosent to Arbitration and Motion to Stay on December 9, 2019. Doc. 14.

       In their initial motion, Defendants (1) move the Court to compel Plaintiff to submit to

arbitration of his claims; (2) move the Court to dismiss Plaintiff’s claims without prejudice in light

of the arbitration; and (3) alternatively, move the Court to stay the proceedings pending the

outcome of arbitration. 1 Doc. 10. In their Alternative Motion to Dismiss, Defendants argue that,

if the Court denies their motion to compel arbitration, Plaintiff’s claims should nonetheless be

dismissed under Fed. R. Civ. P. 12(b)(6). Doc. 11.

       In his response, Plaintiff indicates that he consents to submitting his claims to arbitration

and moves the Court to stay the proceedings pending the outcome of arbitration. Doc. 14.

       As an initial matter, Plaintiff indicates in his response that he has agreed to submit the case

to arbitration. Consequently, Defendants’ motion to compel arbitration (Doc. 10) shall be granted


1Defendants provide no alternative argument supporting a stay. Nevertheless, the motion is styled
as one to “Compel Arbitration and Stay or Dismiss Proceedings.” Doc. 10. Thus, the Court
construes the motion to stay as an alternative request in the event the Court denies the motion to
dismiss.

                                             Page 1 of 3
as unopposed. Similarly, the parties’ agreement to submit to arbitration renders Defendants’

alternative motion to dismiss (Doc. 11) at least momentarily moot.

        Accordingly, the only issue before the Court is whether to dismiss the proceedings in light

of arbitration, as Defendants urge, or to stay the proceedings pending arbitration, as Plaintiff

requests. Defendants argue that dismissal is warranted where, as here, all the issues raised by

Plaintiff must be submitted to arbitration.

        The Federal Arbitration Act (“FAA”) provides that the federal courts “shall on application

of one of the parties stay” a proceeding where any issue in that proceeding is referable to

arbitration. 9 U.S.C. § 3; see also Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1369

(11th Cir. 2005) (“[T]he FAA’s enforcement sections require a court to stay a proceeding where

the issue in the proceeding ‘is referable to arbitration under an agreement in writing for such

arbitration… .’”) (emphasis in original); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699

(11th Cir. 1992) (“The district court properly found that the state law claims were subject to

arbitration, but erred in dismissing the claims rather than staying them. Upon finding that a claim

is subject to an arbitration agreement, the court should order that the action be stayed pending

arbitration.”).

        Although Defendants cite to three cases to support their proposition that the case should be

dismissed rather than stayed, they provide no binding precedent indicating such. In the only

Eleventh Circuit decision cited by Defendants, Caley, the Circuit Court affirmed a district court

decision compelling arbitration and dismissing the case, but the issue of whether the case should

have been stayed rather than dismissed was not raised on appeal. To the extent the other cases

cited by Defendants—Alford v Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)

and MortgageAmerica, Inc., v. Davis, No. 2:13-cv-177-TMP, 2013 U.S. Dist. LEXIS 45144 *5-6



                                              Page 2 of 3
(N.D. Ala. March 29, 2013)—support Defendants’ argument, those decisions are not binding on

this Court. Moreover, dismissal appears to be, if anything, a discretionary alternative to the stay

otherwise mandated by the FAA. The Court finds no reason to distinguish this case from Eleventh

Circuit precedent on this issue.

       Accordingly, it is ORDERED as follows:

       (1) The Motion to Compel (Doc. 10) is GRANTED.

       (2) The Motion to Dismiss (Doc. 10) is DENIED. The parties’ motions to stay (Docs. 10,

           14) are GRANTED.

       (3) This case is STAYED pending the outcome of arbitration. The Clerk of Court is

           DIRECTED to place this case on the administratively closed docket.

       (4) The parties shall file a joint notice with the Court within seven (7) days of the

           completion of arbitration.

       (5) Defendants’ Alternative Motion to Dismiss (Doc. 11) is DENIED WITHOUT

           PREJUDICE, with leave to refile if such motion becomes appropriate.

       DONE and ORDERED this 7th day of January 2020.


                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
